DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claims 1 and 12, applicant’s specification does not appear to provide any specific disclosure or support regarding “non-overlapping” locations.  The only language regarding overlapping is in the description of multiple cameras capturing overlapping images.  As indicated within the rejections below, there does not appear to be any instance or specific disclosure of “non-overlapping” images.
Additionally, it is unclear as to what is meant by a “non-overlapping” location.  As the camera module is moved and overlapping camera images are captured at the different locations, it is unclear when two locations would be overlapping or non-
It is noted that applicant’s specification does disclose target capturing at specific discrete distance intervals, such as distances of 1in, 6in, etc. (see paragraph 43, 46, 70).  It appears that this language could instead be what was intended and if correctly claimed could overcome the prior art of record. 

The limitations are being examined and rejected under the prior art as being taught by both Saleh and Gu.
Saleh discloses wherein “the first and second locations being non-overlapping locations of the target space”, as he discloses wherein the robot travels and captures images at plural different physical locations, such as down a hallway or in a completely different room (such as shown in Fig. 2H, column 13, line 26-42, column 21, line 49-column 22, line 11).  Moving the cameras down the hallway and into a new room would appear to read upon the second location being a “non-overlapping” location, as it is an entirely different physical camera location compared to the first physical location the camera.
Similarly, Gu discloses wherein multiple camera images are captured at different “non-overlapping” physical locations (as seen in Fig. 1A, multiple cameras at different physical locations within a room), as each camera location to capture an image is “non-overlapping” with the location of the physical location of a different camera.

	In response to applicant’s arguments regarding claim 20 and the teachings of Chen, it is noted that Chen specifically discloses the scenario where the “real item” is 
	As any pedestrian or transient object, such as a moving car, may be always removed when detected (paragraph 7, 23, 32-33), this appears to read upon “a modified portion of the travelable comprehensive immersion wherein neither the first nor the second locations of the target space include the one or more real items identified in and removed from the target space”, as they would be removed from the image captured at each position, such as the different angled images shown captured in Fig. 1A-C and 2A-B.  Therefore, applicant’s arguments are not convincing.
The specific scenario described within the specification, such as in paragraph 111 regarding removing only a portion of wall to reveal the area behind, could overcome the prior art of record and specifically the teachings of Chen.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 10, 12-16, 19, 21, 23-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the 
Claim 1, lines 6-12, recite “an immersive video generation module configured to seamlessly combine the comprehensive capture of the target space to a travelable comprehensive immersion, wherein seamlessly combining the comprehensive capture of the target space includes continuously stitching at least one image from each of the plurality of cameras at a first location of the target space to produce a first location immersion, continuously stitching at least one image from each of the plurality of cameras at a second location of the target space to produce a second location immersion, the first and second locations being non-overlapping locations of the target space” which does not appear to be supported by applicant’s specification as originally filed.
More specifically, the specification disclose a plurality of cameras capturing partially overlapping images at a plurality of locations (paragraph 4, 6, 51-52, 72).  This appears to be represented within Fig. 12A-C with any captured “non-overlapping” regions marked with crosshatching and the “overlapping” regions shown clear.
Further, these overlapping images are captured at a plurality of locations based upon the movement of the same cameras and camera module to different locations (as recited within claim 1 at lines 2-4 and lines 8-10) (as described within applicant’s specification at paragraph 46, 55-56, 69-70, 73 and Fig. 10, 12C).
The specification does not appear to include any disclosure regarding “the first and second locations being non-overlapping locations of the target space”.  As multiple overlapping images are taken at each location as the camera module is moved through 

Claim 12, lines 11-13, recite “recording a second image from a second one of the plurality of cameras at a second location of the target space offset from and non-overlapping with the first location of the target space” and "recording a second image from a second one of the plurality of cameras at a second location of the target space offset from and non-overlapping with the first location of the target space” which does not appear to be supported by applicant’s specification as originally filed.
More specifically, the specification disclose a plurality of cameras capturing partially overlapping images at a plurality of locations (paragraph 4, 6, 51-52, 72).  This appears to be represented within Fig. 12A-C with any captured “non-overlapping” regions marked with crosshatching and the “overlapping” regions shown clear.
Further, these overlapping images are captured at a plurality of locations based upon the movement of the same cameras and camera module to different locations (as recited within claim 1 at lines 2-4 and lines 8-10) (as described within applicant’s specification at paragraph 46, 55-56, 69-70, 73 and Fig. 10, 12C).
The specification does not appear to include any disclosure regarding the first and second locations being “non-overlapping” locations of the target space.  As multiple overlapping images are taken at each location as the camera module is moved through the target space, there does not appear to be any disclosure or support for “a second 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 10, 12-16, 19, 21, 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 12, recites “the first and second locations being non-overlapping locations of the target space” which renders the claim indefinite as it is unclear as to what exactly is being claimed.  While applicant’s specification disclosing take multiple images from a plurality of physical locations by moving a camera module (paragraph 4, 6, 51-52, 72), there is no specific disclosure as to what would render two locations as being overlapping or non-overlapping.  As it appears that the use of “location” within applicant’s specification is related to a physical position within the target space of the camera module, and the language of “overlapping” is only used in regards to captured images, it is unclear as to what exactly would constitute a “non-overlapping” vs. overlapping location.

 and non-overlapping with the first location of the target space” and “a third location of the target space different from and non-overlapping with each of the first and second locations of the target space” which renders the claim indefinite as it is unclear as to what exactly is being claimed.  While applicant’s specification disclosing take multiple images from a plurality of physical locations by moving a camera module (paragraph 4, 6, 51-52, 72), there is no specific disclosure as to what would render two locations as being overlapping or non-overlapping.  As it appears that the use of “location” within applicant’s specification is related to a physical position within the target space of the camera module, and the language of “overlapping” is only used in regards to captured images, it is unclear as to what exactly would constitute a “non-overlapping” vs. overlapping location.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 10, 21, 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Saleh et al. (Saleh) (9,479,732) (of record) in view of Wang et al. (Wang) (US 2017/0023944 A1) (of record) and Gu et al. (Gu) (US 2016/0165215 A1) (of record).
As to claim 1, while Saleh discloses a system (Fig 1-2E), comprising:

an immersive video generation module configured to seamlessly combine the comprehensive capture of the target space to a travelable comprehensive immersion (combining the plurality of camera feeds into a combined immersive view of the navigated area; column 25, line 4-column 26, line 60), wherein seamlessly combining the comprehensive capture of the target space includes continuously stitching at least one image from each of the plurality of cameras at a first location of the target space to produce a first location immersion (combining the plurality of camera feeds into a combined immersive view of the navigated area; column 20, line 66-column 22, line 11, column 23, lines 41-45, column 25, line 4-column 26, line 60, column 27, lines 32-57), continuously stitching at least one image from each of the plurality of cameras at a second location of the target space to produce a second location immersion (continuously in real time combining the plurality of camera feeds into a combined immersive view as the robot moves to another area; column 20, line 66-column 22, line 11, column 23, lines 41-45, column 25, line 4-column 26, line 60, column 27, lines 32-57), the first and second locations being non-overlapping locations of the target space (wherein the robot travels and captures images at plural different locations, such as down a hallway or in a different room, such as shown in Fig. 2H, column 13, line 26-42, 
 a chassis operatively coupled with the immersive camera module, the chassis configured to smoothly maneuver the immersive camera module comprehensively through the target space (robot chassis body, 210, mounted onto base with drive system; column 10, lines 8-42), and
enhancing the experience by identifying people or objects and providing linked access to information about those identified people or objects (column 8, lines 10-14),
he fails to specifically disclose the travelable comprehensive immersion including a synthesized view of the target space from a location at which none of the plurality of cameras are present and including one or more virtual items superimposed into the target space and supplemental content providing information relating to the one or more items virtual items superimposed in the target space.
In an analogous art, Wang discloses a travelable comprehensive immersion system (via a telepresence robot; paragraph 4, 154) which will capture video to provide an immersive travel experience to a viewer (paragraph 6, 154, 173-174), wherein the travelable comprehensive immersion includes one or more virtual items superimposed into the target space and supplemental content providing information relating to the one or more items virtual items superimposed in the target space (virtual “star” indicating a destination and description as to why that destination is recommended based Fig. 11C-D; paragraph 303-305) so as to alert the user to obstacles and unsafe locations and recommend alternative routes/destinations (paragraph 303-305).

	It would have been obvious to one of ordinary skill in the art at the time of invention by applicant to modify Saleh’s system to include the travelable comprehensive immersion including one or more virtual items superimposed into the target space and supplemental content providing information relating to the one or more items virtual items superimposed in the target space, as taught in combination with Wang, for the typical benefit of alerting the user to obstacles and unsafe locations and recommending alternative routes/destinations.
	Additionally, it would have been obvious to one of ordinary skill in the art at the time of invention by applicant to modify Saleh and Wang’s system to include the travelable comprehensive immersion including a synthesized view of the target space from a location at which none of the plurality of cameras are present, as taught in combination with Gu, for the typical benefit of providing a view from a “virtual camera” that is more ideal and includes more desirable features than the existing cameras.


an immersive capture vehicle controller configured to control movement of the immersive capture vehicle (control system, 280; column 10, lines 34-42, column 13, lines 51-58), wherein the chassis operatively coupled to the immersive capture vehicle (see Fig. 1, 2A-E), and wherein the immersive capture vehicle is configured to smoothly maneuver the chassis and the immersive camera module comprehensively through the target space (column 13, lines 51-58, column 23, lines 4-45).

As to claim 3, Saleh, Wang and Gu disclose a sensor module which collects space geometry and obstacle data related to the target space (sensor module, 232; column 10, lines 43-45, column 13, lines 43-58,column 23, lines 4-45).

As to claim 4, Saleh, Wang and Gu disclose wherein the immersive capture vehicle is configured to maneuver about obstacles based on the space geometry and the obstacle data (autonomous obstacle avoidance and waypoint driving; column 10, lines 43-45, column 13, lines 43-58,column 23, lines 4-45).

As to claim 5, Saleh, Wang and Gu disclose a modeling module configured to generate a model of the target space based on the space geometry and the obstacle data (generation of area map, see Saleh at column 10, lines 43-45, column 13, line 51-column 14, line 7 fully incorporating the specific sensors and autonomous navigation of U.S. Patent 8,958,911, column 21, line 33-column 22, line 38); and


As to claim 6, Saleh, Wang and Gu disclose a physical interface (such as a touchscreen; column 10, lines 57-58) operatively coupled to the chassis, wherein the physical interface is configured to facilitate smooth maneuver of the chassis and the immersive camera module through the target space (see Fig. 1, 2A-E; column 13, lines 51-58, column 23, lines 4-45).

As to claim 7, Saleh, Wang and Gu disclose an adjustment module of the chassis (“neck” allowing for tilt and height adjustment; column 10, lines 45-56).

As to claim 10, while Saleh discloses an immersive camera module and chassis, he fails to specifically disclose a shock-absorbing module or pivot-plumb configured to stabilize the immersive camera module or a pivot-plumb component configured to stabilize the immersive camera module.
The examiner takes Official Notice that it was notoriously well known in the art before the effective filing date of applicant’s invention to utilize a shock-absorbing module, such as a pivot-plumb component, so as to prevent undesirable shaking and movement within the captured video.


As to claim 21, Saleh, Wang and Gu disclose wherein the plurality of cameras are mounted to the immersive camera module such that the immersive camera module is configured to comprehensively capture a 360-degree panoramic view of the target space (inclusion of backwards camera to provide 360-degree panorama; see Saleh at column 23, lines 41-45);
wherein at least one of the plurality of cameras is mounted atop the immersive camera module to capture an upward view of the target space (image sensor on top of the robot that may tilt up to 90 degrees above the X-axis, providing a view above the robot; see Saleh at Fig. 2E, column 10, lines 43-56, column 12, line 36-column 13, line 4).

As to claim 23, Saleh, Wang and Gu disclose wherein the travelable comprehensive immersion includes local noise from the target space (microphone/speaker system to provide audio and allow the user to have conversations with people at the location; see Saleh at column 7, line 60-column 8, line 14, column 21, lines 65-column 22, line 5, column 23, lines 19-23, 55-64).



As to claim 25, Saleh, Wang and Gu disclose outputting the travelable comprehensive immersion including the synthesized view of the third location to a client device (see Saleh at Fig. 1A, B; user device receiving the video for remote display and navigating the robot to achieve a telepresence at the location; column 8, lines 15-35, column 21, line 49-column 22, line 11); and
navigating the travelable comprehensive immersion on the client device (see Saleh at column 8, lines 15-35, column 21, line 49-column 22, line 11).

Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Saleh in view of Gu.
As to claim 12, while Saleh discloses a method, comprising:
providing an immersive camera module including a camera mounting block having a plurality of camera mounting sites and a plurality of cameras mounted to the plurality of camera mounting sites (Fig. 2A-G, cameras, 270 mounted within the head of the robot, 260; column 9, line 35-column 10, line 7), the immersive camera module configured to comprehensively capture a target space (column 13, lines 26-42, column 14, lines 20-64, column 23, lines 3-45); and

recording a first image from at first one of the plurality of cameras at a first location of the target space (Fig. 9, column 24, lines 12-column 26, line 28); and
recording a second image from a second one of the plurality of cameras at a second location of the target space offset from and non-overlapping (wherein the robot travels and captures images at plural different locations, such as down a hallway or in a different room, such as shown in Fig. 2H, column 13, line 26-42, column 21, line 49-column 22, line 11) with the first location of the target space (see Fig. 2F-G, 9, column 24, lines 12-column 26, line 28); and
simultaneously while recording, smoothly maneuvering the immersive camera module through the target space (column 13, lines 51-58, column 23, lines 4-45);
continuously stitching the first and the second images to create a travelable comprehensive immersion to seamlessly combine the comprehensive capture of the target space (Fig. 9, column 20, line 66-column 22, line 11),
he fails to specifically disclose the travelable comprehensive immersion including a synthesized view of a third location of the target space different from and non-overlapping each of the first and second locations of the target space, wherein neither the first one nor the second one of the plurality of cameras are present at the third location of the target space.

	It would have been obvious to one of ordinary skill in the art at the time of invention by applicant to modify Saleh’s system to include a synthesized view of a third location of the target space different from and non-overlapping with each of the first and second locations of the target space, wherein neither the first one nor the second one of the plurality of cameras are present at the third location of the target space, as taught in combination with Gu, for the typical benefit of providing a view from a “virtual camera” that is more ideal and includes more desirable features than the existing cameras.

	As to claim 13, Saleh and Gu discloses providing a vehicle (drive system, 224, for maneuvering the robot through an area; see Saleh at column 10, lines 8-42); and
providing a vehicle controller (control system, 280; see Saleh at column 10, lines 34-42, column 13, lines 51-58), wherein the chassis is mounted to the vehicle (see Fig. 1, 2A-E), and wherein the vehicle is configured to smoothly maneuver the chassis comprehensively through the target space (see Saleh at column 13, lines 51-58, column 23, lines 4-45).

As to claim 14, Saleh and Gu discloses generating a path through the target space prior to recording and maneuvering (see Saleh at column 10, lines 43-45, column 13, lines 43-58,column 23, lines 28-45 and U.S. Patent 8,958,911, column 21, line 33-column 22, line 38).

As to claim 15, Saleh and Gu discloses determining one or more maneuver paths through the target space (autonomous obstacle avoidance and driving based upon generated area map; see Saleh at column 10, lines 43-45, column 13, lines 43-58,column 23, lines 28-45 and U.S. Patent 8,958,911, column 21, line 33-column 22, line 38).

As to claim 16, Saleh and Gu discloses providing a sensor module configured to collect space geometry and obstacle data related to the target space (sensor module, 232; see Saleh at column 10, lines 43-45, column 13, lines 43-58,column 23, lines 4-45); and
generating a model of the target space based on the space geometry and the obstacle data (generation of area map, see Saleh at column 10, lines 43-45, column 13, line 51-column 14, line 7 fully incorporating the specific sensors and autonomous navigation of U.S. Patent 8,958,911, column 21, line 33-column 22, line 38), wherein the path is based on the model (see Saleh at column 23, lines 28-45 and U.S. Patent 8,958,911, column 21, line 33-column 22, line 38).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Saleh and Gu and further in view of Zelivinski et al. (Zelivinski) (US 8,831,780 B2) (of record).
As to claim 19, while Saleh discloses recording from a plurality of cameras, they fail to specifically disclose wherein the recording occurs at a capture rate based on a target resolution.
In an analogous art, Zelivinski discloses a travelable comprehensive immersion system (via a robotic virtual explorer device; column 3, line 48-column 4, line 12, column 6, lines 7-46) which performs recording at a capture rate based on a target resolution (performance optimizer adjusting the transmission rate to maintain the desired video resolution quality; column 12, lines 25-29, column 14, lines 1-14) so as to maintain the video at the desired quality level as transmission conditions change (column 12, lines 25-29,column 14, lines 1-14).
	It would have been obvious to one of ordinary skill in the art at the time of invention by applicant to modify Saleh’s system to include wherein the recording occurs at a capture rate based on a target resolution, as further taught in combination with Zelivinski, for the typical benefit of maintaining the video at the desired quality level as transmission conditions change.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Saleh in view of Chen et al. (Chen) (US 2009/0110239 A1) (of record).
As to claim 20, Saleh discloses an immersion engine configured to access a travelable comprehensive immersion of a target space, the immersion engine controls maneuver and view through the travelable comprehensive immersion based on user 
a display (Fig. 3A, 12) configured to display the travelable comprehensive immersion as provided by the immersion engine (column 14, lines 20-64, column 23, lines 4-64, column 25, line 4-60); and
 a control (user input via keyboard, touchscreen, etc.; column 28, lines 49-65) configured to provide the user input to the immersion engine (user input to navigate and control the telepresence robot; column 14, lines 20-64, column 23, lines 4-64, column 25, line 4-60);
wherein the travelable comprehensive immersion is based on continuously stitching at least one image from each of the plurality of cameras at a first location of the target space to produce a first location immersion (combining the plurality of camera feeds into a combined immersive view of the navigated area; column 20, line 66-column 22, line 11 and column 25, line 4-column 26, line 60), continuously stitching at least one image from each of the plurality of cameras at a second location of the target space to produce a second location immersion (continuously in real time combining the plurality of camera feeds into a combined immersive view as the robot moves to another area; column 20, line 66-column 22, line 11 and column 25, line 4-column 26, line 60), and continuously stitching the first location immersion and the second location immersion to 
he fails to specifically disclose wherein the travelable comprehensive immersion is modified to remove one or more real items identified in the target space, such that a modified portion of the travelable comprehensive immersion displays the one or more real items identified in the target space as being removed therefrom and stitching an image proximate a first side of the one or more real items identified in the target space and an image proximate a second side of the one or more real items identified in the target space opposite the first side to create a modified portion of the travelable comprehensive immersion, wherein neither the first nor the second locations of the target space include the one or more real items identified in and removed from the target space.
In an analogous art, Chen discloses a travelable comprehensive immersion system (Fig. 2A-B; paragraph 24, 29-30) wherein the travelable comprehensive immersion is modified to remove one or more real items identified in the target space (Fig. 1C, 4; paragraph 23, 30, 35), such that a modified portion of the travelable comprehensive immersion displays the one or more real items identified in as being removed from the target space (deemphasized or occluded object shows the items behind it but makes the user aware of the removed item; Fig. 1C, paragraph 35) and stitching an image proximate a first side of the one or more real items identified in the target space and an image proximate a second side of the one or more real items identified in the target space opposite the first side (cameras capturing video in front of and behind the sign; Fig. 1A-B, 2A-B, paragraph 20-22, 24-27) to create a modified 
It would have been obvious to one of ordinary skill in the art at the time of invention by applicant to modify Saleh’s system to include wherein the travelable comprehensive immersion is modified to remove one or more real items identified in the target space, such that a modified portion of the travelable comprehensive immersion includes the one or more real items identified in and removed from the target space and stitching an image proximate a first side of the one or more real items identified in the target space and an image proximate a second side of the one or more real items identified in the target space opposite the first side to create a modified portion of the travelable comprehensive immersion, wherein neither the first nor the second locations of the target space include the one or more real items identified in and removed from the target space, as taught in combination with Chen, for the typical benefit of revealing occluded objects which are of more interest than the object removed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Sheleheda whose telephone number is (571)272-7357.  The examiner can normally be reached on M-F 8 am-5 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/James R Sheleheda/           Primary Examiner, Art Unit 2424